TRADEMARK SECURITY AGREEMENT
 
THIS TRADEMARK SECURITY AGREEMENT, dated as of May 13, 2010, is made by the
entity listed on the signature page hereof (“Grantor”) in favor of U.S. Bank
National Association (“Lender”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Loan Agreement dated as of the date hereof (as the same
may be amended, restated, modified or otherwise supplemented from time to time,
the “Loan Agreement”) between Borrower and Lender.  Lender, subject to the terms
and conditions contained therein, has agreed to make available to Borrower a
loan in the aggregate principal amount of the Commitment,
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantor hereby agrees with Lender as follows:
 
Section 1.                       Defined Terms. Capitalized terms used herein
without definition are used as defined in the Loan Agreement.
 
Section 2.                       Grant of Security Interest in Trademark
Collateral.  Grantor, as collateral security for the prompt and complete payment
and performance when due of the Obligations, hereby mortgages, pledges and
hypothecates to Lender, and grants to Lender a lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of Grantor (the “Trademark Collateral”):
 
(a) all of its trademarks, including, without limitation, those referred to on
Schedule 1 hereto;
 
(b) all renewals and extensions of the foregoing;
 
(c) all goodwill of the business connected with the use of, and symbolized by,
each such trademark; and
 
(d) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
 
Section 3.                       Security Agreement.  The security interest
granted pursuant to this Trademark Security Agreement is granted in conjunction
with the security interest granted to Lender pursuant to the Security Agreement
and Grantor hereby acknowledges and agrees that the rights and remedies of
Lender with respect to the security interest in the Trademark Collateral made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.
 
Section 4.                       Grantor Remains Liable.  Grantor hereby agrees
that, anything herein to the contrary notwithstanding, Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with such Grantor’s
trademarks subject to a security interest hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.                       Counterparts.  This Trademark Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
 
Section 6.                       Governing Law.  This Trademark Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
Utah.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
GRANTOR:
 
ZAGG Incorporated, a Nevada corporation
 
as Grantor
 
By:
Name:
Title:
 
ACCEPTED AND AGREED
 
as of the date first above written:
 
U.S. BANK NATIONAL ASSOCIATION
 
By:
   

 
Name:
 

 
Title:
 


 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
TO
 
TRADEMARK SECURITY AGREEMENT
 
Trademark Registrations




TRADEMARK
REGISTRATION NUMBER
REGISTRATION DATE
OWNER
                                       

 